                                                                       Case No. 20-SW-00091-SWH


                                          ATTACHMENT B

                                           Items to be Seized

All records relating to violations of 18 U.S.C. § 2339A, providing material support or resources to

terrorists; 18 U.S.C. 842(p), distribution of information relating to explosives, destructive devices,

and weapons of mass destruction; and 18 U.S.C. § 2332a, use or attempted use of weapons of mass

destruction, and involving TIMOTHY ROBERT WILSON, located in the PREMISES, including:

       1.         Records and information relating to purchases or efforts to acquire firearms, firearm

accessories, ammunition, tactical gear, body armor, and other equipment providing ballistic

protection, including a flak jacket and a Kevlar helmet, and military style clothing; and

       2.         Firearms, firearm accessories, ammunition, tactical gear, body armor, and other

equipment providing ballistic protection, including a flak jacket and a Kevlar helmet, and military

style clothing;

       3.         Records and information relating to providing or attempting to provide material

support or resources to individuals using, distributing explosives information, or attempting to use

weapons of mass destruction;

       4.         Records and information relating to purchases or efforts to acquire bomb

components and/or chemical precursors for bombs;

       5.         Journals, notes, and writings, whether typed of handwritten, that reflect criminal

intent or motivation with respect to the committing a terrorist attack;

       6.         Materials used in the composition of IEDs and other explosive devices, including

but not limited to precursor chemicals, explosive residue, devices capable of being used as

detonator, timers, pipes, wires, and other such materials that can be used to construct an IED.




         Case 4:20-sw-00091-SWH Document 1-3 Filed 03/24/20 Page 1 of 1
